Name: Council Regulation (EEC) No 1425/82 of 18 May 1982 fixing the minimum price for castor seeds for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/22 Official Journal of the European Communities 12 . 6 . 82 COUNCIL REGULATION (EEC) No 1425/82 of 18 May 1982 fixing the minimum price for castor seeds for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the minimum price for castor seeds referred to in Article 2 (4) of Regula ­ tion (EEC) No 2874/77 shall be 63 - 23 ECU per 100 kilograms . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds ( x ), and in par ­ ticular Article 2 (4) thereof, Having regard to the proposal from the Commission, Article 2 The price referred to in Article 1 shall apply to seeds which meet the criteria referred to in Article 2 of Council Regulation (EEC) No 1424/82 of 18 May 1982 fixing the guide price for castor seeds for the 1982/83 marketing year (2 ). The said price shall relate to goods ready for dis ­ patch from the production areas . Whereas Article 2 (4) of Regulation (EEC) No 2874/77 provides that the Council shall each year fix a minimum price for castor seeds ; whereas that price must be fixed so as to guarantee sales for seed producers at a price as close as possible to the guide price, taking into account market fluctuations and the cost of transporting the seeds from the produc ­ tion areas to the processing areas ; Whereas , in order to achieve the abovementioned objective , this minimum price must be fixed for a standard quality and a well-defined marketing stage , Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER (!) OJ No L 332, 24 . 12 . 1977 , p . 1 . (2 ) See page 21 of this Official Journal .